UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No.1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26640 POOL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 36-3943363 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 109 Northpark Boulevard, Covington, Louisiana 70433-5001 (Address of principal executive offices) (Zip Code) 985-892-5521 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct). YES¨NOx At October 22, 2010, there were 49,704,907 outstanding shares of the registrant's common stock, $.001 par value per share. Explanatory Note Pool Corporation (the Company) is filing this Amendment No. 1 on Form 10-Q/A (this “Form 10-Q/A”) to its Quarterly Report on Form10-Q for the quarter ended September 30, 2010, initially filed with the Securities and Exchange Commission on October29,2010 (the “Original Filing”).This amendment is being filed solely to furnish the Interactive Data File as Exhibit101.The Interactive Data File was inadvertently omitted from the Original Filing due to technical difficulties associated with the Company’s use of its EDGAR filing software. No other changes have been made to the Original Filing and this Form10-Q/A does not amend or update any other information contained in the Original Filing.This Form 10-Q/A speaks as of the date of the Original Filing and does not reflect events that may have occurred subsequent to the date of the Original Filing. PART II.OTHER INFORMATION Item 6.Exhibits See the Index to Exhibits appearing on page 3. 1 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on November 1,2010. POOL CORPORATION By: /s/ Mark W. Joslin Mark W. Joslin Vice President and Chief Financial Officer, and duly authorized signatory on behalf of the Registrant 2 Index to Exhibits Incorporated by Reference No. Description Filed or Furnished with this Form 10-Q/A Form File No. Date Filed Restated Certificate of Incorporation of the Company. 10-Q 000-26640 08/09/2006 Restated Composite Bylaws of the Company. 10-Q 000-26640 08/09/2006 Form of certificate representing shares of common stock of the Company. 8-K 000-26640 05/19/2006 Certification by Mark W. Joslin pursuant to Rule 13a-14(a) and 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Certification by Manuel J. Perez de la Mesa pursuant to Rule 13a-14(a) and 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Certification by Manuel J. Perez de la Mesa and Mark W. Joslin pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * 101.INS XBRL Instance Document + 101.SCH XBRL Taxonomy Extension Schema Document + 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document + 101.LAB XBRL Taxonomy Extension Label Linkbase Document + 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document + * Previously filed or furnished on October 29, 2010 as part of the original filing of the Form 10-Q for the quarter ended September30,2010 (File No. 000-26640). + Attached as Exhibit 101 to this report are the following items formatted in XBRL (Extensible Business Reporting Language): 1. Consolidated Statements of Income (Loss) for the three and nine months ended September30,2010 and September30,2009; 2. Consolidated Balance Sheets at September30,2010, September30,2009 and December31,2009; 3. Condensed Consolidated Statements of Cash Flows for the nine months ended September30,2010 and September30,2009; and 4. Notes to Consolidated Financial Statements. In accordance with Rule 406T of Regulation S-T, the XBRL related information in Exhibit 101is furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be part of any registration statement or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. 3
